
	
		I
		111th CONGRESS
		1st Session
		H. R. 1485
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Ms. Matsui (for
			 herself, Mr. Lewis of Georgia,
			 Mrs. Maloney,
			 Mr. Poe of Texas, and
			 Mr. Doggett) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 46, United States Code, to establish
		  requirements to ensure the security and safety of passengers and crew on cruise
		  vessels, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Cruise Vessel Security and Safety Act of
			 2009.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Cruise vessel security and safety
				requirements.
					Sec. 4. Detailing Coast Guard personnel to
				enforce cruise ship requirements.
					Sec. 5. Study and report on the security
				needs of passenger vessels.
					Sec. 6. Amendment of the Death on the High
				Seas Act.
				
			2.FindingsThe Congress makes the following
			 findings:
			(1)There are
			 approximately 200 overnight ocean-going cruise vessels worldwide. The average
			 ocean-going cruise vessel carries 2,000 passengers with a crew of 950
			 people.
			(2)In 2007 alone,
			 approximately 12,000,000 passengers were projected to take a cruise
			 worldwide.
			(3)Even with these
			 high passenger numbers, few vacationing passengers on cruise vessels fully
			 appreciate their potential vulnerability to crime while on an ocean voyage, and
			 those who are victimized often do not know their legal rights or whom to
			 contact for help in the immediate aftermath of the crime.
			(4)On numerous
			 occasions, sexual violence, the disappearance of passengers from vessels on the
			 high seas, and other serious crimes have occurred during luxury cruises.
			(5)Over the last five
			 years, sexual assault and physical assaults on cruise vessels were the leading
			 crimes reported to and investigated by the Federal Bureau of Investigation with
			 regard to cruise vessel incidents.
			(6)These crimes at
			 sea can involve attacks both by passengers and crewmembers on other passengers
			 and crewmembers.
			(7)There are no
			 Federal statutes or regulations that explicitly require cruise lines to report
			 alleged crimes to United States Government officials, unless such crimes occur
			 within the territorial waters of the United States.
			(8)It is not known
			 precisely how often crimes occur on cruise vessels or exactly how many people
			 have disappeared during ocean voyages because cruise line companies do not make
			 comprehensive, crime-related data readily available to the public.
			(9)Obtaining reliable
			 crime-related cruise data from governmental sources can be difficult, because
			 multiple countries may be involved when a crime occurs on the high seas,
			 including the flag country for the vessel, the country of citizenship of
			 particular passengers, and any countries having special or maritime
			 jurisdiction.
			(10)Due to the
			 absence of law enforcement officials on ocean voyages, it can be difficult or
			 impossible for professional criminal investigators to immediately secure an
			 alleged crime scene on a cruise vessel, recover evidence of an onboard offense,
			 and identify or interview potential witnesses to the alleged crime.
			(11)Most cruise
			 vessels that operate into and out of United States ports are registered under
			 the laws of another country, and investigations and prosecutions of crimes
			 against passengers and crewmembers may involve the laws and authorities of
			 multiple nations.
			(12)The Department of
			 Homeland Security has found it necessary to establish 500-yard security zones
			 around vessels to limit the risk of terrorist attack, but no viable means of
			 communicating and enforcing the security zones has been established. Recently
			 piracy has dramatically increased throughout the world and vessels have limited
			 if any means of protection against piracy and terrorism while on the high
			 seas.
			(13)To enhance safety of cruise passengers, the
			 owner of these cruise vessels could upgrade, modernize, and retrofit the safety
			 and security infrastructure on such vessels by installing peep holes in
			 passenger room doors, installing security video cameras in targeted areas,
			 limiting access to passenger rooms to select staff during specific times,
			 installing acoustic hailing and warning devices capable of communicating and
			 enforcing the 500-yard security zone.
			3.Cruise vessel
			 security and safety requirements
			(a)In
			 GeneralChapter 35 of title 46, United States Code, is amended by
			 adding at the end the following:
				
					3507.Cruise vessel
				security and safety requirements
						(a)Vessel Design,
				Construction, and Retrofitting Requirements
							(1)In
				generalEach passenger vessel to which this subsection applies
				shall comply with the following design and construction standards:
								(A)The vessel shall
				be equipped with ship rails that are located not less than
				41/2 feet above the deck.
								(B)Each passenger
				stateroom and crew cabin shall be equipped with entry doors that
				include—
									(i)peep holes;
									(ii)security latches;
				and
									(iii)time sensitive
				key technology.
									(C)Fire safety codes
				shall be implemented.
								(D)The vessel shall
				integrate technology that can be used for detecting passengers who have fallen
				overboard, to the extent that such technology is available.
								(E)The vessel shall be equipped with a
				sufficient number of operable acoustic hailing and warning devices to provide
				360 degrees of communication capability around the vessel. The acoustic hailing
				and warning devices shall be capable of communicating clear voice instructions
				to approaching vessels that are 500 yards away, over 88 dB of background noise
				at the listener’s position with 90 percent intelligibility. The broadcasts made
				by such devices shall be directional in nature so as not confuse other vessel
				operators who are not in the security zone and to limit unnecessary noise. The
				device controls shall be manned and operable during transits in and out of
				harbors and whenever another vessel approaches within 500 yards of the
				passenger vessel
								(2)Effective
				dateThe requirements of paragraph (1) shall take effect 36
				months after the date of the enactment of the Cruise Vessel Security and Safety Act of
				2009.
							(b)Crew Access to
				Passenger StateroomsThe owner, charterer, managing operator,
				master, or individual in charge of a vessel to which this section applies
				shall—
							(1)establish and
				implement procedures and restrictions concerning—
								(A)which crewmembers
				have access to passenger staterooms; and
								(B)the periods during
				which they have that access; and
								(2)ensure that the
				procedures and restrictions are fully and properly implemented and periodically
				reviewed.
							(c)Log Book and
				Reporting Requirements
							(1)In
				generalThe owner, charterer, managing operator, master, or
				individual in charge of a vessel to which this section applies shall—
								(A)record in a log
				book reports on reported deaths, missing individuals, and each significant
				alleged crime committed on the vessel, and all passenger and crewmember
				complaints regarding theft, sexual harassment, and assaults; and
								(B)make such log book
				available—
									(i)upon request to
				any agent of the Federal Bureau of Investigation, any member of the Coast
				Guard, and any law enforcement officer; and
									(ii)to the Coast
				Guard in an electronic format prescribed by the Commandant.
									(2)Details
				requiredThe information recorded under paragraph (1) shall
				include, at a minimum—
								(A)the type of
				vessel;
								(B)the name of the
				cruise line;
								(C)the flag under
				which the vessel was operating at the time the reported incident
				occurred;
								(D)the age of the
				victim;
								(E)the nature of the
				alleged crime or complaint, as applicable, including whether the perpetrator
				was a passenger or a crewmember;
								(F)the vessel’s
				position at the time of the incident, if known, or the position of the vessel
				at the time of the initial report;
								(G)the time, date,
				and method of the initial report and the law enforcement authority to which the
				initial report was made;
								(H)the case number or
				other identifier provided by the law enforcement authority to which the initial
				report was made; and
								(I)whether the
				reported incident occurred on land or onboard.
								(3)Requirement to
				report crimes and other information
								(A)In
				generalThe master of a passenger vessel to which this section
				applies—
									(i)shall contact the
				nearest Federal Bureau of Investigation Field Office or Legal Attache by
				telephone as soon as possible after the occurrence on board the vessel of an
				incident involving homicide, suspicious death, a missing United States
				national, kidnapping, assault with serious bodily injury, any offense to which
				section 2241, 2242, 2243, or 2244(a) or (c) of title 18, United States Code,
				applies, firing or tampering with the vessel, or theft of money or property in
				excess of $10,000 to report the incident;
									(ii)shall furnish a
				written report of the incident by facsimile or electronic mail to the Coast
				Guard National Command Center and by facsimile to the Federal Bureau of
				Investigation;
									(iii)may report any
				serious incident that does not meet the reporting requirements of clause (i)
				and that does not require immediate attention by the Federal Bureau of
				Investigation to the nearest Field Office or Legal Attache by facsimile or
				electronic mail; and
									(iv)may report any
				other criminal incident involving passengers or crewmembers, or both, to the
				proper State or local government law enforcement authority.
									(B)Incidents to
				which subparagraph (A)
				appliesSubparagraph (A) applies to an incident involving
				criminal activity if—
									(i)the ship,
				regardless of registry, is owned, in whole or in part, by a United States
				person, regardless of the nationality of the victim or perpetrator, and the
				incident occurs when the vessel is within the admiralty and maritime
				jurisdiction of the United States and outside the jurisdiction of any
				State;
									(ii)the incident
				concerns an offense by or against a United States national committed outside
				the jurisdiction of any nation;
									(iii)the incident
				occurs in the Territorial Sea of the United States, regardless of the
				nationality of the vessel, the victim, or the perpetrator; or
									(iv)the incident
				concerns a victim or perpetrator who is a United States national on a vessel
				during a voyage that departed from or will arrive at a United States
				port.
									(4)Availability of
				incident data via internet
								(A)WebsiteThe
				Secretary shall maintain, on an Internet site of the department in which the
				Coast Guard is operating, a numerical accounting of the missing persons and
				alleged crimes recorded in each report filed under paragraph (1)(A). The data
				shall be updated no less frequently than quarterly, aggregated by cruise line,
				and each cruise line shall be identified by name.
								(B)Access to
				websiteEach cruise line taking on or discharging passengers in
				the United States shall include a link on its Internet website to the website
				maintained by the Secretary under subparagraph (A).
								(d)Crew Database
				RequirementThe Secretary shall prescribe regulations that
				require the owner of each vessel to which this section applies to participate
				in the establishment and maintenance of a database for reporting all
				individuals whose employment on such a vessel has been terminated for a matter
				reported under subsection (c)(1)(A).
						(e)Rape
				KitsThe owner of a vessel to which this section applies
				shall—
							(1)maintain on the
				vessel adequate, in-date supplies of anti-retroviral medications and other
				medications used to prevent sexually transmitted diseases after a sexual
				assault;
							(2)maintain on the vessel equipment and
				materials for performing a medical examination to evaluate the patient for
				trauma, treat injury, and collect forensic evidence;
							(3)make available on the vessel at all times
				an individual licensed to practice as a medical doctor in the United States who
				has received training in conducting forensic sexual assault examinations, to
				promptly perform such an examination upon request and to provide proper medical
				treatment of a victim, including antiretroviral medications and other
				medications that may prevent the transmission of human immunodeficiency virus
				and other sexually transmitted diseases;
							(4)prepare, provide
				to the individual, and maintain written documentation of the performance and
				findings of such examination that is signed by the individual and ensure that
				no medical information is released to the cruise line or any legal
				representative thereof without the prior knowledge and approval in writing of
				the victim, or, if the victim is unable to provide written authorization, the
				victim’s next-of-kin; and
							(5)provide the
				individual free and immediate access to—
								(A)a description of
				the toll-free telephone number and website by which the individual may access
				the National Sexual Assault Hotline and the National Sexual Assault Online
				Hotline referred to in section 628 of the Adam Walsh Child Protection and
				Safety Act of 2006 (Public Law 109–248; 42 U.S.C. 16985);
								(B)information for
				local law enforcement and the Federal Bureau of Investigation; and
								(C)a private
				telephone line and Internet-accessible computer terminal on the cruise ship by
				which the individual may confidentially access such hotline services.
								(f)Crime Scene
				Investigation Training for Passenger Vessel CrewmembersThe
				Secretary, in consultation with the Director of the Federal Bureau of
				Investigation, shall develop a training curriculum for crewmembers and law
				enforcement officials of passenger vessels to educate them concerning
				appropriate methods for collecting evidence at a crime scene and proper
				evidence preservation. The Administrator of the Maritime Administration may
				certify organizations that offer the curriculum for training and certification
				under subsection (g).
						(g)Certification
				RequirementBeginning 2 years after the date of enactment of the
				Cruise Vessel Security and Safety Act of
				2009, no passenger vessel may enter a United States port on a
				voyage (or voyage segment) on which a United States citizen is a passenger
				unless there is at least 1 crewmember onboard who is certified as having
				successfully completed training in the collection of crime scene evidence on
				passenger vessels under subsection (f).
						(h)InspectionThe
				Secretary shall conduct an annual inspection of each passenger vessel seeking
				to enter a port in the United States to determine whether the passenger vessel
				has adequate equipment to investigate covered crimes on the vessel and has at
				least 1 crewmember who is certified under subsection (f).
						(i)Video
				Recording
							(1)Requirement to
				maintain surveillanceThe owner of a vessel to which this section
				applies shall maintain video surveillance to monitor and document crimes as
				they occur on the vessel and to provide evidence for the prosecution of such
				crimes, as determined by the Secretary.
							(2)Access to video
				recordsThe owner of a vessel to which this section applies shall
				provide to law enforcement officials, upon request, a copy of all records of
				video surveillance that may provide evidence of a crime reported to law
				enforcement officials.
							(j)Safety
				InformationThe owner of a vessel to which this section applies
				shall—
							(1)prominently post
				in each stateroom and crew cabin and in other places specified by the Secretary
				information regarding—
								(A)the name of each
				country the cruise ship will visit during the course of such carriage;
								(B)the locations in
				such country of the embassy and each consulate of the United States;
								(C)the contact
				information for the National Sexual Assault Hotline and the National Sexual
				Assault Online Hotline referred to in section 628 of the Adam Walsh Child
				Protection and Safety Act of 2006 (Public Law 109–248; 42 U.S.C. 16985);
								(D)telephone numbers
				for the Federal Bureau of Investigation; and
								(E)the degree to
				which the owner is responsible or liable for the safety of passengers while
				they are on shore excursions; and
								(2)include in
				mandatory crew training the details of this section, its application, and the
				determination of the United States to protect its citizens against crimes
				committed at sea.
							(k)Criminal
				Penalties
							(1)PenaltiesAny
				person that violates this section or a regulation under this section shall be
				fined not more than $250,000 or imprisoned not more than 1 year, or
				both.
							(2)Denial of
				entryThe Secretary may deny entry into the United States to a
				cruise vessel if the owner of the cruise vessel—
								(A)commits an act or
				omission for which a penalty may be imposed under this subsection; or
								(B)fails to pay a
				penalty imposed on the owner under this subsection.
								(l)ProceduresWithin
				6 months after the date of enactment of the Cruise Vessel Security and Safety Act of
				2009, the Secretary shall issue guidelines, training curricula,
				and inspection and certification procedures necessary to carry out the
				requirements of this section.
						(m)RegulationsThe
				Secretary and the Commandant shall each issue such regulations as are necessary
				to implement this section.
						(n)ApplicationThis
				section applies to any passenger vessel that embarks or disembarks passengers
				in the United States or that is a vessel of the United
				States.
						.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following:
				
					
						3507. Cruise vessel security and safety
				requirements.
					
					.
			4.Detailing Coast
			 Guard personnel to enforce cruise ship requirements
			(a)In
			 GeneralSection 7(b)(3) of the Ports and Waterways Safety Act (33
			 U.S.C. 1226(b)(3)) is amended to read as follows:
				
					(3)dispatch properly
				trained and qualified armed Coast Guard Personnel on vessels and public or
				commercial structures on or adjacent to waters subject to United States
				jurisdiction—
						(A)to deter or
				respond to acts of terrorism or transportation security incidents, as defined
				in section 70101 of title 46, United States Code;
						(B)to act as
				environmental observers for the purposes of—
							(i)monitoring
				compliance with the requirements of all applicable Federal laws and regulations
				regarding the discharge of waste into United States territorial waters;
							(ii)observing
				operation and maintenance procedures for onboard waste treatment
				systems;
							(iii)ensuring the
				proper handling and disposal of all hazardous wastes; and
							(iv)verifying log
				book entries for all records required by the Coast Guard related to waste
				treatment and disposal; and
							(C)to act as public
				safety officers for the purposes of—
							(i)assisting vessel
				passengers and crew, as needed, with the reporting and investigation of
				potential criminal activities occurring on board vessels to which section 3507
				of title 46, United States Code, applies while such vessels are in United
				States territorial waters;
							(ii)securing, to the
				degree possible, suspected crime scenes on such vessels; and
							(iii)collecting
				evidence of alleged crimes against passengers and crew on such
				vessels.
							.
			(b)Fees and
			 ChargesThe Commandant of the Coast Guard may promulgate
			 regulations under section 9701 of title 31, United States Code, establishing
			 charges for services provided by the Coast Guard under section 7(b)(3)(C) of
			 the Ports and Waterways Safety Act (33 U.S.C. 1226(b)(3)(C)) as amended by
			 subsection (a).
			5.Study and report
			 on the security needs of passenger vessels
			(a)In
			 GeneralWithin 3 months after the date of enactment of this Act,
			 the Secretary of the department in which the Coast Guard is operating shall
			 conduct a study of the security needs of a passenger vessel depending on number
			 of passengers on the vessel, and report to the Congress findings of the study
			 and recommendations for improving security on those vessels.
			(b)Report
			 ContentsIn recommending appropriate security on those vessels,
			 the report shall take into account typical crewmember shifts, working
			 conditions of crewmembers, and length of voyages.
			6.Amendment of the
			 Death on the High Seas Act
			(a)Application of
			 ActSection 30302 of title 46, United States Code, is amended by
			 striking 3 nautical miles and inserting 12 nautical
			 miles.
			(b)Nonapplication
			 to Incidents within 12-mile LimitSection 30308 of title 46,
			 United States Code, is amended by adding at the end thereof the
			 following:
				
					(c)Incidents
				Occurring within 12-mile limitThis chapter does not apply if the
				death of an individual is caused by wrongful act, neglect, or default occurring
				on the high seas 12 nautical miles or less from the shore of the United
				States.
					.
			(c)DamagesSection
			 30303 of title 46, United States Code, is amended—
				(1)by inserting
			 and nonpecuniary after pecuniary; and
				(2)by adding at the
			 end In this section, the term nonpecuniary loss means loss
			 of care, comfort, and companionship. The individuals for whose benefit the
			 action is brought may also recover damages for the decedent’s pre-death pain
			 and suffering..
				(d)Conforming
			 Amendment
				(1)Chapter 303 of
			 title 46, United States Code, is amended by striking section 30307.
				(2)The chapter
			 analysis for such chapter is amended by striking the item relating to section
			 30307.
				
